SENTENCIA
Se confirma la sentencia apelada. Así lo pronunció y manda el Tribunal y lo certifica el señor Secretario. El Juez Presidente, Señor Trías Monge anunció la sentencia del Tri*291bunal y emitió una opinión a la cual se unen los Jueces Aso-ciados Señores Rigau, Torres Rigual y Díaz Cruz. El Juez Asociado Señor Martín concurre sin opinión. El Juez Aso-ciado Señor Irizarry Yunque emitió una opinión disidente a la cual se unen los Jueces Asociados Señores Dávila y Negrón García.
(Fdo.) Ernesto L. Chiesa

Secretario General

Opinión emitida por el
Juez Presidente, Señor Trías Monge,
a la cual se unen los Jueces Asociados Señores Rigau, Torres Rigual y Díaz Cruz.
Se halló culpable al apelante en juicio por jurado de los delitos de apropiación ilegal agravada y robo, Arts. 166 y 173 del Código Penal vigente, 33 L.P.R.A. sees. 4272 y 4279. Se le condenó a cumplir de cuatro a diez años de presidio con trabajos forzados en cada causa. El apelante alega que su identificación fue poco confiable y sugestiva, en violación del debido proceso de ley; que erró el tribunal al no impartir a los señores del jurado instrucciones sobre identificación; y que erró igualmente al no instruir al jurado sobre la alterna-tiva de declararle no culpable del delito de apropiación ilegal agravada.
Los hechos fueron los siguientes. El señor Román Figueroa llevó a un amigo al aeropuerto, donde tomó unas cerve-zas de despedida. De regreso a su casa, alrededor de la una de la mañana se detuvo en un bar. (T.E. pág. 11.) El bar estaba bastante oscuro. (T.E. págs. 22-23.) Dentro había sólo dos parroquianos a quienes Román Figueroa no conocía, y la cantinera. (T.E. págs. 19-21.) Al propio momento de entrar, sin que mediase palabra entre Román Figueroa y los dos individuos presentes allí, según relata la víctima, los hombres lo agreden (T.E. págs. 12, 21, 24-25), lo arrastran *292afuera, siguen golpeándolo y le quitan la cartera y las llaves de su automóvil. (T.E. págs. 12-13.) Román no recuerda quién le daba y quién lo aguantaba, pero declaró que desde que empezaron los golpes en el bar hasta que le dejaron ten-dido en la calle, que estaba alumbrada por un faro, trans-currieron tres o cuatro minutos, lo que le permitió ver bien a sus agresores. (T.E. pág. 28.) Antes había testificado que los observó por quince minutos o quizás más. (T.E. pág. 21.) Una ambulancia recogió al agredido, le tomaron unos puntos en el hospital y se le trasladó a su casa. A las 3:00 A.M. de la misma noche la policía lo lleva al cuartel de Gurabo y allí identifica su carro. Luego le muestran dos personas deteni-das en el cuartel, una de las cuales era el apelante, y le pre-guntan si ellos fueron sus agresores. (T.E. págs. 15-1-6; 27-29.) El contesta que sí. No había más civiles en el cuar-tel en dicho momento.
La única otra prueba de cargo, en adición al testimonio del perjudicado, fue la del detective Víctor Avilés, quien declaró que llegó al cuartel a eso de las ocho de la mañana y poco después sometió el caso; que de conocimiento propio sólo sabía del mismo que vio al perjudicado en el cuartel con un golpe en la nariz, así como una llave con la cual prendía el automóvil estacionado al lado del cuartel. (T.E. págs. 35-36.) No se ofreció prueba sobre cómo y dónde se recuperó el auto-móvil de la víctima; ni sobre el arresto del apelante. No consta si los detenidos viajaban en el referido automóvil, ni a quienes se les ocuparon las llaves del mismo. El policía Narciso Cruz, sin embargo, ante quien el perjudicado iden-tifica el automóvil y a los presuntos asaltantes (T.E. págs. 16-27), murió antes del juicio. Estaba también en el cuartel al momento de llegar el perjudicado el guardia de retén. (T.E. pág. 27.) Se ignora quiénes más intervinieron en este caso ni el grado de intervención de los mencionados. En la acusación por el delito de apropiación ilegal agravada consta que el fiscal se proponía utilizar a Narciso Cruz como testigo, *293en adición a la víctima y a Avilés, pero no en el caso de robo, radicado el mismo día.
Discutiremos conjuntamente los dos primeros plantea-mientos de error. La defensa solicitó la absolución del ape-lante a base de que no se le conectó con la posesión del vehí-culo. El tribunal de instancia denegó correctamente la solici-tud. Las lagunas de la prueba de cargo en dicho sentido no impedían al jurado asentar su veredicto sobre la confiabili-dad del testimonio del perjudicado respecto a su observación de los asaltantes y a su capacidad de identificarlos.
Denegada su primera solicitud, la defensa, no obstante, atacó vigorosamente ante el tribunal de instancia, como cues-tión de derecho, la confiabilidad de la identificación. No he-mos vacilado en repetidas ocasiones en revocar condenas en juicios por jurado cuando hemos estimado que las circunstan-cias del caso específico necesariamente viciaban la identificación. Pueblo v. Delgado Meléndez, 101 D.P.R. 79 (1973); Pueblo v. Tanco, 101 D.P.R. 75 (1973). En Pueblo v. Gómez Incera, 97 D.P.R. 249, 252 (1969), expresamos que “No puede haber un juicio justo e imparcial si no se garantiza debidamente la forma de identificar a la persona que se acusa de la comisión de un crimen.” Consignamos en dicha sentencia pautas, las que reafirmamos aquí, para rodear el proceso de identificación de las salvaguardas necesarias.
La validez de una identificación, sin embargo, debe pre-cisarse a la luz de las circumstancias particulares de cada caso. Simmons v. United States, 390 U.S. 377, 383 (1968); Pagán Hernández v. Alcaide, 102 D.P.R. 101, 111 (1974). Hemos sancionado en ocasiones la no utilización del procedi-miento de rueda de detenidos cuando hemos estimado que las circunstancias presentes permitían una identificación confiable. Pueblo v. Rivera Vázquez, 102 D.P.R. 758 (1974); Pueblo v. Gómez Incera, supra.
La determinación en cuanto a si la prueba de identifica-ción es prima facie suficiente y admisible en evidencia, es *294función del juez y no del jurado. Pagán Hernández v. Alcaide, 102 D.P.R. 101, 103 (1974). La moción para que no se admita en evidencia la identificación del acusado debe hacerse antes del juicio, a menos que concurran circunstan-cias excepcionales que justifiquen la tardanza. (1) Si el juez queda satisfecho de la suficiencia y confiabilidad prima facie de la identificación establecida en la determinación de causa probable y mediante examen de las demás constancias en el expediente, y si necesario fuere, en el sumario fiscal, desesti-mará de plano la cuestión suscitada por la defensa, admitirá la prueba y procederá al juicio. Queda reservado al acusado el derecho a presentar prueba ante el jurado, en el turno de defensa, para sostener que hubo equivocación o error subs-tancial en la identificación y esa evidencia será tomada en cuenta, junto con el resto de la prueba producida en el juicio, para hacer la determinación fundamental en cuanto a si fue o no el acusado el autor del delito imputado en la acusación.
En el caso de autos se dieron circunstancias que militaban en contra de una determinación por el tribunal sentenciador, como cuestión de derecho, que la identificación estaba viciada fatalmente. El perjudicado no conocía al apelante y lo ob-servó por corto tiempo en medio de una refriega, pero lo vio no solo en la semioscuridad del bar sino también afuera, en una calle alumbrada. Transcurrió muy poco tiempo entre la agresión y la identificación del apelante. Estaba fresca en la mente de la víctima la imagen que pudo haber captado de él. No hubo evidencia directa sobre las circunstancias en que se arrestó al apelante. De haberla habido, se hubiese expli-cado mejor el método de identificación empleado, pero esto no privó al tribunal, dados los otros aspectos de la prueba deS-*295filada, del derecho que le asistía en este caso específico a per-mitir que el jurado resolviese las interrogantes existentes sobre la identificación del acusado.
La defensa plantea ante nos, sin embargo, que el tribunal de instancia debió impartir a los señores del jurado instruc-ciones sobre el asunto de la identificación. En la opinión con-currente emitida en Pueblo v. Montañez Ramos, 100 D.P.R. 911, 926-927 (1972), en que la defensa solicitó que se ins-truyese al jurado sobre el extremo de la identificación y el tribunal rehusó, se dijo:
“Para que el jurado hiciera una determinación consciente sobre la credibilidad de la prueba presentada relacionada con la identificación del apelante, el juez debió haberlo instruido ade-cuadamente sobre este extremo. Procedía instruirle que al ju-rado incumbía determinar si la identificación había sido estable-cida más allá de duda razonable; que lo aconsejable es que se presente al sospechoso en unión a otras personas para que el testigo proceda a identificarlo, que en el presente caso no se hizo así, pero que si los jurados entendían que por el hecho .del testigo haber declarado que los había visto por la tarde, era innecesaria la confrontación en rueda, a ellos incumbía determi-nar si la identificación era confiable.”
Lo expresado en Montañez Ramos representa la doctrina vigente en varios tribunales, cuando existen dudas sobre la confiabilidad de la identificación. United States v. Levy, 405 F.2d 380, 382-383 (4th Cir. 1968); United States v. Holley, 502 F.2d 273 (4th Cir. 1974); United States v. Hodges, 515 F.2d 650 (7th Cir. 1975); United States v. Kimbrough, 528 F.2d 1242 (7th Cir. 1976); cf. United States v. Sambrano, 505 F.2d 284, 286 (9th Cir. 1974). En United States v. Telfaire, 469 F.2d 552 (D.C. Cir. 1972) y en Kimbrough, supra, se sugieren también tipos de instrucciones a impartir en estas circunstancias. Si la identificación del acusado es una controversia central al pleito y la defensa solicita instruc-ciones sobre si dicha identificación es confiable, el tribunal está obligado a darlas.
*296La instrucción que generalmente recomendamos para su uso en esta jurisdicción es la siguiente, sujeto a los cambios que exijan las circunstancias de cada caso:
Una cuestión importante en este caso es la identificación del acusado como autor del crimen. El Pueblo de Puerto Rico viene obligado a probar esa identidad, más allá de duda razonable. No se requiere que el testigo mismo declare no tener duda respecto a la corrección de su testimonio. No obstante, ustedes, se-ñores del jurado, deben estar satisfechos .más allá de duda razonable de la certeza de la identificación del acusado antes de que puedan hallarlo culpable. Si no tienen el convencimiento, libre de duda razonable, de que el acusado fue la persona que cometió el crimen, deberán declararlo inocente.
El testimonio sobre identificación expresa la creencia o im-presión del testigo. Su valor depende de la oportunidad que tuvo el testigo para observar al acusado mientras cometía el delito y para hacer después una identificación confiable.
Al considerar la declaración de identificación de un testigo, deberán ustedes tomar en cuenta lo siguiente:
1) ¿Están ustedes convencidos de que el testigo tuvo la capa-cidad y adecuada oportunidad para observar al acusado?
Si el testigo tuvo o no oportunidad adecuada para observar al ofensor al tiempo de cometer el delito es determinación que está sujeta entre otros factores, a circunstancias como el tiempo corto o relativamente largo de que dispuso; a qué distancia se hallaba del testigo; cuáles eran las condiciones de visibilidad o alumbrado; si el testigo conocía o había visto al acusado en oca-sión anterior.
2) ¿ Están ustedes convencidos de que la identificación por el testigo después de perpetrado el delito fue producto de su propio recuerdo? Deben tomar en cuenta tanto la fuerza de la identifica-ción como las circunstancias que rodearon la misma.
Si la identificación por el testigo pudo ser influida por las circunstancias en que le presentaron al acusado para que lo identificara, deben ustedes examinar esa identificación con gran cuidado. Pueden ustedes considerar también el tiempo trans-currido desde la ocurrencia del crimen hasta la próxima opor-tunidad que tuvo el testigo de ver al acusado, como elemento que afecta la confiabilidad de la identificación.
*297Pueden también considerar que la identificación que se hace señalando al acusado entre un grupo de individuos que se le pa-recen, generalmente es más confiable que aquélla que se obtiene presentando únicamente al acusado al testigo.
3) Pueden ustedes considerar cualquier ocasión en que el testigo falló en identificar al acusado, o hizo una identificación inconsistente con la que lleva a efecto en el juicio.
4) Finalmente, deben ustedes considerar la credibilidad de un testigo de identificación del mismo modo que la de cualquier otro testigo, considerar si dice la verdad, y si tuvo la capacidad y la oportunidad de hacer una observación de manera confiable de los hechos que narra en su declaración.
Les repito que el Fiscal lleva todo el peso de la prueba para establecer los elementos del delito imputado en la acusación, y esto incluye la obligación de probar más allá de duda razonable la identidad del acusado como autor del crimen por el que se le acusa. Si considerada toda la prueba queda en ustedes una duda razonable respecto a la certeza de la identificación, deberán traer un veredicto de no culpable.
En este caso, sin embargo, la defensa no solicitó dichas instrucciones. Nuestra jurisprudencia establece que si se omite solicitar instrucciones sobre determinado extremo, se renuncia a alegar su omisión como error, Pueblo v. del Valle, 91 D.P.R. 174, 179 (1964); Pueblo v. Negrón, 79 D.P.R. 296 (1956), a menos que puedan lesionarse derechos básicos del acusado. Pueblo v. Álvarez de Jesús, 99 D.P.R. 124 (1970). Fuera de la inquietante opinión concurrente del Juez Baze-lon en Télfaire, no hemos hallado base jurisprudencial que sostenga la posición del apelante de que las instrucciones sobre identificación deben impartirse aun sin solicitarse. La regla general es, de hecho, en sentido contrario. United States v. Pérez, 431 F.2d 941 (9th Cir. 1970).
En lo que concierne al último planteamiento de error, estimamos que es inmeritorio. Leídas en conjunto, el tribunal de instancia instruyó debidamente al jurado sobre la presunción de inocencia que acompaña a todo acusado y sobre el hecho de que su culpabilidad debe ser probada fuera *298de toda duda razonable. El caso presente es distinguible de Pueblo v. Reyes Acevedo, 100 D.P.R. 703 (1972).
Por las consideraciones expuestas, confirmaría la senten-cia apelada.

 Necesariamente ha de ser ésta la regla, porque de cuestionarse la identificación por la defensa y considerarse fundada la objeción por el juez, sencillamente no hay caso alguno que someter para ejection al jurado. No hay necesidad de trasladar al juicio en el comienzo del mismo todo el procedimiento de identificación presentando prueba de esa etapa investigativa.